Citation Nr: 0114558	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of from a November 1999 decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 2000; a statement of the case was issued in March 
2000; and a substantive appeal was received in November 2000.  


FINDINGS OF FACT

1. By rating decision in January 1971, entitlement to VA 
benefits was denied on the basis that the appellant did 
not meet the criteria for basic eligibility; a notice of 
disagreement was not received to initiate an appeal from 
that determination. 

2. Evidence received of record since the January 1971 rating 
decision is either duplicative or cumulative of evidence 
previously submitted and is not, by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim..


CONCLUSIONS OF LAW

1.  The January 1971 rating decision which determined that 
the appellant did not have basic eligibility for VA benefits 
is final. 

2.  New and material evidence has not been received, and the 
appellant's claim for basic eligibility for VA benefits has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-576, § 
4, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In August 1970, the appellant filed an initial claim for VA 
benefits.  The appellant reported service with the United 
States Army Forces in the Far East (USAFFE) from April 1942 
to July 1945, including a period as a prisoner of war (POW) 
beginning in April 1942.  

In November 1970, ARPERCEN certified that the appellant had 
no service as a member of the Philippine Commonwealth Army 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Pursuant to this finding, the RO 
issued a decision in January 1971 denying the appellant's 
claim for disability benefits.  The appellant was notified of 
this decision by letter dated in January 1971.  A notice of 
disagreement was not received. 

The appellant filed a request to reopen his claim for VA 
benefits in April 1999.  The evidence, submitted since the 
final RO decision in January 1971, includes statements and 
testimony from the appellant and an affidavit from two 
individuals, who reportedly served with the appellant.  

In his claim, the appellant stated that he was a former 
USAFFE and a POW from April 1942 to October 1942 and was 
suffering from heart disease, malnutrition, avitaminosis, and 
pulmonary tuberculosis (PTB).  With his claim, the appellant 
submitted a medical certificate from Dr. G.M-C., dated in 
March 1999, indicating diagnosis of lumbosacral arthritis, 
tuberculosis, chronic obstructive pulmonary disease (COPD), 
and ischemic attacks.  

In August 1999, the appellant submitted a "Joint Affidavit" 
from E.B.V. and B.I., who stated that they were former USAFFE 
and POWs at Camp O'Donnell from April 1942 to November 1942.  
The affiants stated that the appellant was captive with them 
and they observed that he suffered from malaria, beri beri, 
swelling of the legs, feet, and ankle joints, and shortness 
of breath.  

At a hearing before an RO hearing officer in November 1999, 
the appellant testified that he was a appellant of World War 
II and did not know why the service department certified 
otherwise.  The appellant submitted a copy of an award, 
received from the Office of the President of the Republic of 
the Philippines, noting service decorations and dated 
September 4, 1961 (with 1971 handwritten).   

In his VA Form 9, substantive appeal, received in November 
2000, the appellant stated that he sustained a shrapnel wound 
to his right finger during military service and was a 
"genuine Second World War Veteran and...Genuine POW."  

II. Analysis

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes RO 
has contacted the appropriate service department with the 
appellant's name and date of birth.  No additional 
information has been provided by the appellant to warrant an 
additional attempt to verify service through the service 
department.  The appellant has not identified any specific 
additional evidence.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellant's claim. 

Further, the appellant has been notified of the applicable 
laws and regulations which set forth the criteria for basic 
eligibility for VA benefits and the evidence necessary to 
reopen a previously denied claim.  The discussions in the 
rating decision and statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

New and Material Evidence 

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board observes that the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) specifically notes that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA, § 3 (to be codified at 38 U.S.C. § 
5103A(f)).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The requirements of 38 U.S.C.A. § 5108 apply to the reopening 
of a claim regardless of the grounds on which the claim was 
previously disallowed.  Nothing in the statutory language of 
Section 5108 suggests that the statute does not apply to 
claims that originally were disallowed because the claimant's 
appellant status was not established.  D'Amico v. West, 209 
F.3d 1322, 1326-27 (Fed. Cir. 2000).  Prior to this decision, 
VA did not apply the requirements of Section 5108 to attempts 
to reopen claims which were previously denied on the basis 
that the appellant had not established any recognized 
service.  The Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), vacated 
the decision below and remanded for the lower court to apply 
the new and material evidence standard.  On remand to the 
United States Court of Appeals for Veterans Claims (Court), 
the Court vacated the underlying Board decision.  D'Amico v. 
Principi, No. 97-786 (Vet. App. Apr. 16, 2001).  The legal 
standard, enunciated in the Federal Circuit decision stands 
and is binding on the decision of the Board.  

The appellant's claim for VA disability benefits was 
previously denied in January 1971.  The appellant did not 
file a notice of disagreement to initiate an appeal from that 
determination, and the January 1971 decision became final.  
38 U.S.C.A. § 7105(c).  The evidence submitted since the 
January 1971 RO decision is neither new or material.  The 
statements and testimony of the appellant continue to state 
his contention that he served with USAFFE, but there has been 
no verification by the service department.  Although these 
statements are new, they are not material.  Similarly, the 
award certificate and the joint affidavit are new to the 
record, but are not material.  The medical certificate from 
Dr. G.M-C. provides no information with regard to the 
veteran's alleged military service and indicates only the 
veteran's current medical condition.  The information 
provided therein contains nothing material to further 
attempts to verify the appellant's alleged service for the 
United States Armed Forces.  The Board finds, therefore, that 
no new and material evidence has been submitted.  

In closing, the Board notes that the service department 
certified that the appellant had no service as a member 
of the Philippine Commonwealth Army including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have any recognized 
service, so as to confer eligibility for VA benefits.  38 
C.F.R. § 3.9(a) and (d) (2000); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The appellant has not reported 
any personal data different from that used to obtain the 
service department certification.  In sum, no new and 
material evidence has been received to reopen the appellant's 
claim. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

